     Case 2:16-cv-02177-JAM-EFB Document 75 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN SPEARS,                                       No. 2:16-cv-2177-JAM-EFB P

12                         Plaintiff,
13            v.                                          SECOND AMENDED DISCOVERY AND
                                                          SCHEDULING ORDER
14    EL DORADO COUNTY JAIL, et al.,
15                         Defendants.
16

17           Plaintiff filed a third amended complaint on May 26, 2020, and newly identified

18   defendant, Dr. Meinholz, has filed an answer (ECF Nos. 65, 74). Accordingly, the court will

19   further amend the May 1, 2019 discovery and scheduling order (ECF No. 23) and the January 28,

20   2020 amended discovery and scheduling order (ECF No. 60), as follows:

21           1. Plaintiff and defendant Meinholz may conduct discovery until January 1, 2021. Any

22                 motions necessary to compel discovery shall be filed by that date. All requests for

23                 discovery pursuant to Fed. R. Civ. P. 31, 33, 34, or 36 shall be served not later than

24                 October 30, 2020.

25   /////

26   /////

27   /////

28   /////
                                                         1
     Case 2:16-cv-02177-JAM-EFB Document 75 Filed 07/31/20 Page 2 of 2

 1          2. Dispositive motions shall be filed on or before April 2, 2021.1
 2   DATED: July 31, 2020.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
            1
27           This deadline applies to plaintiff and defendants Meinholz and California Forensic
     Medical Group. The dispositive motions deadline previously set for plaintiff and the remaining
28   defendants passed on December 20, 2019. See ECF No. 23 at 4.
                                                       2
